United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.H., Appellant
and
FEDERAL JUDICIARY, Miami, FL, Employer
__________________________________________

)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-1448
Issued: November 6, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 15, 2008 appellant filed a timely appeal from a February 20, 2008 Office of
Workers’ Compensation Programs’ merit decision. Under 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established that she sustained a cervical injury in the
performance of duty on December 27, 2007.
FACTUAL HISTORY
On December 27, 2007 appellant, a 41-year-old probation officer, experienced pain and
stiffness in her neck and upper back when her vehicle was struck from behind by another vehicle
and filed a claim.
By letter dated January 14, 2008, the Office advised appellant that she needed to submit
additional factual and medical evidence in support of her claim. It stated that she had 30 days to
submit the requested information. Appellant did not submit any medical evidence.

By decision dated February 20, 2007, the Office denied the claim. It determined that
appellant failed to submit medical evidence providing a diagnosed condition resulting from the
December 27, 2007 work incident.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of establishing that the essential elements of his or her claim including the fact that the
individual is an “employee of the United States” within the meaning of the Act, that the claim was
timely filed within the applicable time limitation period of the Act, that an injury was sustained in
the performance of duty as alleged, and that any disability and/or specific condition for which
compensation is claimed are causally related to the employment injury.2 These are the essential
elements of each and every compensation claim regardless of whether the claim is predicated upon
a traumatic injury or an occupational disease.3
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it must first be determined whether a “fact of injury” has been established.
First, the employee must submit sufficient evidence to establish that he or she actually
experienced the employment incident at the time, place and in the manner alleged.4 Second, the
employee must submit sufficient evidence, generally only in the form of medical evidence, to
establish that the employment incident caused a personal injury.5 The medical evidence required
to establish causal relationship is usually rationalized medical evidence. Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on the
issue of whether there is a causal relationship between the claimant’s diagnosed condition and
the implicated employment factors. The opinion of the physician must be based on a complete
factual and medical background of the claimant, must be one of reasonable medical certainty,
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the claimant.6
ANALYSIS
In this case, it is uncontested that appellant experienced the employment incident at the
time, place and in the manner alleged. However, the question of whether an employment
incident caused a personal injury generally can be established by medical evidence.7 Appellant
1

5 U.S.C. §§ 8101-8193.

2

Joe D. Cameron, 41 ECAB 153 (1989); Elaine Pendleton, 40 ECAB 1143 (1989).

3

Victor J. Woodhams, 41 ECAB 345 (1989).

4

John J. Carlone, 41 ECAB 354 (1989).

5

Id. For a definition of the term “injury,” see 20 C.F.R. § 10.5(a)(14).

6

Id.

7

John J. Carlone, supra note 4.

2

has not submitted rationalized, probative medical evidence to establish that the employment
incident on December 27, 2007 caused a personal injury and resultant disability.
In this regard, the Board has held that the mere fact that a condition manifests itself
during a period of employment does not raise an inference that there is a causal relationship
between the two.8
An award of compensation may not be based on surmise, conjecture or speculation.
Neither the fact that appellant’s condition became apparent during a period of employment nor
the belief that her condition was caused, precipitated or aggravated by his employment is
sufficient to establish causal relationship.9 Causal relationship must be established by
rationalized medical opinion evidence and appellant failed to submit such evidence.
The Office advised appellant of the evidence required to establish her claim; however,
she failed to submit such evidence. Accordingly, as appellant has failed to submit any probative
medical evidence establishing that she sustained a cervical injury in the performance of duty on
December 27, 2007, the Office properly denied her claim for compensation. The Board will
affirm the February 20, 2008 decision.
CONCLUSION
The Board finds that appellant has failed to meet her burden of proof to establish that she
sustained a cervical injury in the performance of duty on December 27, 2007.

8

See Joe T. Williams, 44 ECAB 518, 521 (1993).

9

Id.

3

ORDER
IT IS HEREBY ORDERED THAT the February 20, 2008 decision of the Office of
Workers’ Compensation Programs be affirmed.
Issued: November 6, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

